Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 3 of March 2022.
Claims 1, 12, and 19 have been amended.
Claims 1-19 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 112
Applicant’s amendments to claims 1, 12, and 19 are sufficient to overcome the 35 U.S.C. 112.  Accordingly, the previous rejection of claims 1-19 under 35 U.S.C 112 is withdrawn.  

35 USC § 101
Applicant asserts that the supply chain management system utilizing inventory models to automatically rebalance inventory to fulfill product demand to a predetermined threshold success rate through use of lead time estimates are such a non-generic computer operations. Examiner respectfully disagrees. under step one of the Alice framework, claim 1 is directed to an abstract idea, and we move to step two.  Taking the claim elements separately, the functions performed in claims 1, 12, and 19 by the generic computing system in tandem with the various engines to receive data, analyze data, calculate results, and output data are purely conventional. Receiving data, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding Claim 1, it recites the limitation "updating in real-time an inventory data store …a transportation management system…" and “arranging, with a transportation management system…”.  One of ordinary skill would not have been able to determine whether these transportation management systems are referring to the same management system, in which case the second time it is introduced it should say “the transportation management system”, or if they are two different/separate transportation management system, in which case the examiner suggests differing them by preceding them with first and second respectively or something in similar fashion.  For the sake of examination, they are interpreted to refer to the same transportation management system.
Claims 2-11 which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2-11 are rejected for the same reasons as stated above with respect to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 12 recites “establish…  that coordinates product shipments among nodes of a supply chain… to automatically rebalance item inventory within the supply chain to fulfill predicted item demand and actual item demand to a predetermined threshold success rate through management of inventory replenishment, the inventory replenishment for each individual item operating…: determine…an optimized inventory level for the one item for the given day at the one of the plurality of retail locations based on at least the forecasted demand 
More specifically, claims 1, 12, and 19 are directed to “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as determining demand for a product, arrange for transportation of individual items, and record delivery of items, and “Mathematical Concepts”, specifically “mathematical calculations” such as establishing the coordination of product shipment, and determining an optimized level of inventory for reasons highlighted under the Response to Amendments above 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 12, and 19 recites additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
	In particular, the independent claims 1, 12, and 19 recite additional elements “a computing system” including “a processor”,  “a memory” communicatively coupled to ‘the processor”, “the memory” storing instructions executable by “the processor” to:6U.S. Patent Application Serial No. 15/898,837 “Response to Office Action of December 21, 2021Response Date: March 9, 2021Atty Ref. No.: 16386.0027US01a supply chain management system”, utilizing “one or more item inventory models”, “a proactive replenishment engine”, “an inventory allocation engine”, “an inventory tracking engine”, “a demand forecast engine”, “a reactive replenishment engine”, “a warehouse management engine”, and “a transportation management system”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of 
	With respect to step 2B, the claims 1, 12, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a computing system” including “a processor”,  “a memory” communicatively coupled to ‘the processor”, “the memory” storing instructions executable by “the processor” to:6U.S. Patent Application Serial No. 15/898,837 “Response to Office Action of December 21, 2021Response Date: March 9, 2021Atty Ref. No.: 16386.0027US01a supply chain management system”, utilizing “one or more item inventory models”, “a proactive replenishment engine”, “an inventory allocation engine”, “an inventory tracking engine”, “a demand forecast engine”, “a reactive replenishment engine”, “a warehouse management engine”, and “a transportation management system”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶33-35 “The inventory management system 202 receives inventory requests from the replenishment management system 204. In response to the inventory requests, the inventory management system 202 determines whether additional inventory is needed at one or more nodes within the supply chain to satisfy the request. Additional inventory may be transported to one node from another node if sufficient stock of the needed product(s) is available within the required timeframe within the supply chain. In such instances, transfer orders are issued to the transportation management system 206. If the inventory management system 202 determines that there is not sufficient stock of the requested products at another node or that transporting the products within the supply chain would be too costly or time consuming, additional stock is ordered from one or more vendors 102 through purchase orders issued from the inventory management system 202. The inventory management system 202 is further described with respect to FIG. 3.  In the embodiment shown, the replenishment management system 204 receives demand signals from one or more sources including an online ordering system 208, one or more point of sale systems 210, and a demand forecast engine 212. The demand signals can be proactive or reactive. Proactive demand signals are received from the demand forecast engine 212 and are generated by predicting expected customer demand for individual products on a day by day basis. Reactive demand signals are received from the point of sale system 210 (e.g., a point of sale network distributed across stores 108 within the enterprise) or through the online ordering system 208. The online ordering system 208 receives orders from customers 110 and coordinates fulfillment of those orders. The point of sale systems 210 record sales that are made at stores 108. The replenishment management system 204 also receives inventory adjustments from the user interface 214. Inventory adjustments are instructions received from a user to modify inventory levels at one or more locations or nodes within the supply chain. Inventory adjustments may be made for reasons other than expected or actual customer demand for particular items. The replenishment management system 204 is further described with respect to FIG. 3. In some embodiments the supply chain management system 200 communicates with a computing device 220 through a network 222. The network 222 can be any of a variety of types of public or private communications networks, such as the Internet. The computing device 220 can be any network-connected device including desktop computers, laptop computers, tablet computing devices, smartphones, and other devices capable of connecting to the Internet through wireless or wired connections. In some instances, the supply chain management system 200 also communicates with a finance system 224 through the network 222”.  Further, additional elements for transmitting information   (i.e. sending/receiving), and updating (i.e. outputting) inventory levels do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1, 12, and 19 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1, 12, and 19 do not recite any additional elements beyond the abstract idea.
Claims 2-11, 13-18 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        3/16/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623